Citation Nr: 1128629	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for headaches with difficulty concentrating.

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims.  

In June 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for:  a vision disorder; headaches with difficulty concentrating; a bilateral leg disorder; and a respiratory disorder, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for minimal primary retinal pigmentary degenerative changes of the eyes and retina detachment of the eyes was previously denied in a May 1969 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to service connection for a vision disorder received since the last final denial in May 1969 is new, in that it is not cumulative and was not previously considered by decision makers, and it is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1969 rating decision that denied service connection for minimal primary retinal pigmentary degenerative changes of the eyes and retina detachment of the eyes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a vision disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the only decision herein, whether there is new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disorder, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

At the time of the RO's August 2005 rating decision, it denied service connection for headaches with vision and concentration problems.  However, in December 1968 claim, the Veteran filed a claim of entitlement to service connection for a detached retina, and by a May 1969 rating decision, the Veteran was denied service connection for both minimal primary retinal pigmentary degenerative changes of the eyes and retina detachment of the eyes.  Thus, as the Veteran has already been denied service connection for a vision disorder, his claim must be examined on the basis of whether new and material evidence has been received in order to reopen the previously denied claim.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for vision problems may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the prior final decision in May 1969 consisted of the Veteran's claim, his service treatment records, and record of his February 1969 VA examination.  The RO found that the Veteran's service treatment records were silent for any complaint, treatment, or diagnosis of detached retina, and that his minimal primary retinal pigmentary degenerative changes were developmental in nature and not a disability for which service connection was available.  The Veteran's claim was denied and the May 1969 rating decision was not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to service connection for a vision disorder in May 2005.  Newly received evidence since May 1969 includes VA treatment records, and the Veteran's statements, including his Board hearing testimony in June 2011.

The Board finds that the evidence as to the Veteran's claim of entitlement to service connection for a vision disorder received since the last final decision in May 1969 is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact.  Specifically, the Veteran asserted, at the time of his Board hearing, that a bomb rolled over him, at the corner of his head, and made a gash across his eye.  He asserted that he began to develop vision problems during the recovery process related to such injury.  While the RO determined, in May 1969, that his eye disorder was developmental in nature, there remains a possibility that such developmental condition was worsened by any in-service injury.

Accordingly, new and material evidence as to the Veteran's claim of entitlement to service connection for a vision disorder has been received, and such claim is reopened.  As the Board has determined that new and material evidence has been received as to the Veteran's claim it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In the present case, the Board finds that additional development is required prior to adjudication of the claim and such development is the subject of the remand herein.


ORDER

The claim of entitlement to service connection for a vision disorder is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in November 2006.  At the time of the Veteran's Board hearing in June 2011, he reported that he received his health care for the issues on appeal at VA clinics maintained by the VA Medical Center (VAMC) in Birmingham, Alabama.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran, by his statements made during the appellate period, including those made at the time of his June 2011 Board hearing, asserts that the same in-service injury resulted in his current disabilities related to his vision disorder, headaches with difficulty concentrating, and bilateral leg disorder.  Specifically, he asserts that he was operating a toe motor aboard a ship in the Republic of Vietnam and an 850-pound bomb rolled over him.  He asserts that such rolled across his legs and across the corner of his head, causing him serious injury.  He asserts that the bomb created a gash over his eye, and that his legs were injured such that he had to learn to walk again.  He asserts that he was medically evacuated to the United States, via Japan, to Fort Gordon, where he spent time recovering and learning to walk again.  

As to the Veteran's claim of entitlement to service connection for a vision disorder, the Board notes that the Veteran has asserted that he began to develop vision problems during the recovery process related to the in-service injury that caused the gash over his eye.  The Veteran presented with primary retinal degenerative changes, etiology undetermined, during service, in November 1968.  His service separation physical examination, also dated in November 1968, indicates that the Veteran had a scar above the left eyebrow.  At the time of his February 1969 VA examination, he presented with minimal primary retinal degenerative pigmentary changes in both eyes.  The RO, in May 1969, determined that such eye disorder was developmental in nature and thus not eligible for service connection.  

Thus, the AMC/RO must afford the Veteran a VA examination to determine the nature of any vision or eye disorder found present.  It remains unclear to the Board if the Veteran's claimed in-service eye injury aggravated his developmental eye disorder, or if any vision or eye disorder found present is related to his active service, including his claimed in-service eye injury.

As to the Veteran's claim of entitlement to service connection for headaches with difficulty concentrating, the Board notes that the Veteran has asserted that he experienced headaches during the recovery process related to the in-service injury where the bomb rolled over a corner of his head and was treated for general pain with medication.  The Veteran's service treatment records, as well as his VA treatment records currently associated with the claims file, are silent for any complaint, treatment, or diagnosis of headaches with concentration problems, or any disability marked by such.  He asserted that he currently experiences headaches, with nausea and difficulty concentrating, and takes over-the-counter medication.  

The Board notes here that the Veteran's service treatment records indicate that he was evaluated in July 1968 for syncope of unknown etiology.  At that time, the Veteran presented in excellent health and reported that he had experienced recurrent syncopal episodes since childhood.  Neurological examination was normal.  At the time of the Veteran's February 1969 VA examination, no neurological abnormalities were found. 

Thus, the AMC/RO must afford the Veteran a VA examination to determine the nature of any headaches with difficulty concentrating, or a disability marked by such, found present.  It remains unclear to the Board if the Veteran's current headaches with difficulty concentrating are related to his active service, including his in-service claimed head injury. 

As to the Veteran's claim of entitlement to service connection for a bilateral leg disability, the Board notes that the Veteran has asserted his legs were crushed in the in-service injury wherein a bomb rolled over him and that he was temporarily unable to walk and required extensive treatment at Fort Gordon.  The Veteran also asserts that at the time of such treatment, he was confused with another service member with a similar name.  The Veteran's service treatment records currently associated with the claims file, which appear to be complete, are silent for such injury or treatment, and it remains unclear if Fort Gordon, or any other appropriate source, has maintained records of such.  On remand, the AMC/RO must attempt to obtain and associated with the Veteran's claims file any additional service treatment records, including records maintained by the Office of the Surgeon General Department of the Army (SGO).  

The Veteran's service treatment records dated in November 1968 indicate that he presented with a hyperextended left knee subsequent to playing football and was diagnosed with a ligamentous strain.  He presented for physical examination at the time his separation from service in November 1968, without any musculoskeletal abnormalities related to his legs.  At the time of his post-service VA examination in February 1969, he presented without musculoskeletal abnormalities related to his legs.  The examiner noted that the Veteran had no complaints, with the exception of his claimed vision problem, and that he demonstrated well-developed musculature and full range of motion in all joints, including the spine, without circulatory deficit, atrophy, edema, or scars.  VA treatment records dated in March 1982 indicate that the Veteran presented with a decreased Achilles' reflex of the right ankle.  VA treatment records dated during the appellate period indicate that the Veteran complained of chronic low back pain that radiated into his left thigh, with left thigh pain.  A VA treatment provider, in November 2005, reported that the Veteran presented with a concave deformity of the left distal thigh, consistent with prior trauma.  

Thus, the AMC/RO, must afford the Veteran a VA examination to determine the nature of any bilateral leg disorder found present.  It remains unclear to the Board if any bilateral leg disorder is related to his active service, including his in-service claimed leg injury. 

As to the Veteran's claim of entitlement to service connection for a respiratory disorder, the Board notes that the Veteran, at the time of his June 2011 Board hearing, asserted that he had problems breathing related to smoking too much.  He reported that he smoked very seldom prior to joining the military and that he began to smoke more and more during service and began to experience breathing problems.  He asserted that he quit smoking in 2005 and that since that time; he didn't have much of a problem with breathing anymore.  He reported that when he is overexerting himself, he experiences shortness of breath, and that such returns to normal after a while.  The Veteran's service treatment records indicate that the Veteran presented in February 1968 with a cough and cold and in July 1968 with an upper respiratory infection.  His post-service VA examination, dated in February 1969, was silent for any respiratory complaints and chest x-ray examination at that time was normal.  The Board notes here that careful review of the Veteran's service treatment records indicate that the February 1968 notation described herein is dated with an inked date-stamp February 1969.  Such appears to be an error using the inked date-stamp, however, as the Veteran was discharged from service in December 1968.  Further, the entries in the records immediately preceding and immediately subsequent to the entry are dated in 1968.  

Thus, the AMC/RO, subsequent to reviewing any additional VA treatment records associated with the claims file, must determine if there exists evidence of a respiratory disorder.  If any VA treatment records associated with the claims file subsequent to this remand contain evidence of a current respiratory disorder, then the Veteran must be afforded a VA examination in order to determine if any such disorder found present is related to the Veteran's in-service respiratory complaints.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VAMC in Birmingham, Alabama, dated from November 2006 to the present.  The Veteran must be informed as to the unavailability of any records, and all records and responses received from the VAMC must be associated with the claims file.

2.  Attempt to obtain the Veteran's outstanding, if any, service treatment records, from the NPRC or other sources if necessary, including the SGO, reflecting treatment in 1968 at Fort Gordon.  The request should specify that a search be conducted for any separately stored inpatient service hospitalization records.  The Veteran must be informed as to the unavailability of any records, and all records and responses received from any records source must be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature of any vision or eye disorder found present.  

a. The examiner must opine as to whether the Veteran's minimal primary retinal degenerative pigmentary changes represent a congenital disease or defect.   

b. If the examiner determines that the Veteran's minimal primary retinal degenerative pigmentary changes represent a congenital disease, the examiner must opine as to whether such disease was aggravated during service beyond the natural progression of the disease. 

c.  If the examiner determines that the Veteran's minimal primary retinal degenerative pigmentary changes represent a congenital defect, the examiner must opine as to whether there exists additional disability upon such defect due to disease or injury superimposed upon such defect during service. 

d. If the examiner determines that any refractive errors are present, the examiner must opine as to whether there exists additional disability upon such defect due to disease or injury superimposed upon such defect during service. 

e. If the examiner determines that the Veteran's minimal primary retinal degenerative pigmentary changes is neither a congenital disease or defect, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's minimal primary retinal degenerative pigmentary changes, and/or any other vision or eye disorder found present, were incurred in service, or is otherwise related to service.  The examiner must consider the Veteran's lay statements regarding his in-service eye injury and vision problems, as well as his lay statements regarding his vision problems since the time of such injury to the present.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule the Veteran for a VA examination to determine the nature of any headaches with difficulty concentrating, or any disability marked by the same, found present.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches with difficulty concentrating, or any disability marked by the same, was incurred in service, or is otherwise related to service.  The examiner must specifically comment upon the neurological findings of record dated during service in July 1968, and subsequent to service on VA examination in February 1969.  The examiner must consider the Veteran's lay statements regarding his in-service head injury and headaches, as well as his lay statements regarding his headaches since the time of such injury to the present.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule the Veteran for a VA examination to determine the nature of any bilateral leg disorder found present.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any bilateral leg disorder was incurred in service, or is otherwise related to service.  The examiner must specifically reconcile the February 1969 VA examination report indicating that the Veteran presented without musculoskeletal abnormalities related to his legs and the November 2005 VA treatment records indicating that the Veteran presented with a concave deformity of the left distal thigh.  The examiner must consider the Veteran's lay statements regarding his in-service leg injury, as well as his lay statements regarding his leg pain since the time of such injury to the present.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  If, and only if, subsequent to the development directed herein, there exists evidence of a respiratory disorder, schedule the Veteran for a VA examination to determine the nature of any respiratory disorder found present.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any respiratory disorder found present was incurred in service, or is otherwise related to service, specifically to include his in-service cough and cold in February 1968, and his upper respiratory infection in July 1968.  The examiner must consider the Veteran's lay statements regarding his in-service breathing problems, as well as his lay statements regarding his breathing problems since the time of his service until December 2005.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The claims file should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7.  Subsequent to the VA examinations, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If they are deficient in any manner, corrective procedures must be implemented. 

8.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).






	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


